FOR IMMEDIATE RELEASE Investor Contact: Martha Lindeman 312-373-2430 Media Contact: Matthew Pakula 312-373-2435 PLAYBOY ENTERPRISES, INC. REPORTS THIRD QUARTER 2009 RESULTS Media Businesses Record Year-Over-Year Improvement CHICAGO (Thursday, November 5, 2009) – Playboy Enterprises, Inc. (PEI) (NYSE:PLA, PLAA) today reported a net loss for the third quarter ended September 30, 2009 of $1.1 million, or $0.03 per basic and diluted share, which included a restructuring charge of $0.5 million, or $0.01 per basic and diluted share.This compares to a net loss of $6.2 million, or $0.19 per basic and diluted share, in the 2008 third quarter, which included $6.3 million in restructuring charges and provisions for reserves.Third quarter 2009 revenues declined to $56.0 million from $70.4 million in the prior year quarter. Segment income for the 2009 third quarter totaled $2.7 million, down by $0.9 million from the previous year.Improved results in the company’s media operations were offset by lower Licensing profits and increased Corporate expense. PEI Chief Executive Officer Scott Flanders said: “The Playboy brand is an amazing asset that is unique in its global range, flexibility and demographic appeal.My goal is to better manage the power of this brand to accelerate the growth of our licensing business, create new momentum in our media businesses and develop a more efficient business model. “In Licensing, we expect to see year-over-year profit growth in the fourth quarter, despite the continued weak economy.Increased fragrance sales through our Coty partnership, the launch of consumer products in selected new territories globally and the planned year-end opening of a new entertainment venue in Cancún, Mexico, should help benefit fourth quarter results,” Flanders said. “On the media side, we believe that industry trends will contribute to lower fourth quarter results.Although the improved third quarter results demonstrate the significant strides we have made in reducing the cost structure of our mature media businesses, more is needed.Playboy magazine will remain the flagship of this company, and a powerful content generator, but it needs to operate more efficiently.We already announced that we will lower the magazine’s rate base effective with the January/February 2010 issue, and we are looking at other opportunities to improve profitability.Entertaining our readers and supporting our advertisers will remain a critical focus, and we expect to expand the reach of our integrated print and digital offerings, using social networks, new mobile partnerships and interactive games to create new revenue streams.We also are looking at ways to reposition the Playboy TV network for future growth,” Flanders said. “Like other companies, we confront a changing media landscape and a weak global economy,” Flanders said. “But we also face challenges that are unique to our small size and lack of scale.I believe that we need to focus on the things that we do well, like creating content, while handling other functions through partnerships or outsourcing agreements that will provide the economies of scale and expertise we need to operate more efficiently. The outsourcing of magazine circulation and e-commerce were the first in a series of steps needed to accomplish that goal.More work lies ahead.” Entertainment The Entertainment Group reported third quarter 2009 segment income of $2.3 million, a 37% increase from the $1.7 million reported in the same period last year, primarily reflecting cost-savings initiatives.Lower domestic and international TV revenues were primarily responsible for the decline in third quarter 2009 revenues to $24.4 million from $27.3 million in the prior year. Domestic TV revenues were $12.5 million in the 2009 third quarter, off $2.1 million from last year.Lower linear network sales, reflecting continued consumer migration to the more competitive video-on-demand platform, were largely responsible for the decline.Expired contracts, increased competition and the effects of the economy on consumer spending contributed to the $1.1 million decline in third quarter 2009 international TV revenues to $10.7 million from last year’s third quarter.The Group’s other revenues increased significantly in the same time periods due to contributions from the Group’s Alta Loma production company, which launched a new TV reality show during the quarter and generated international revenues from a continuing show.These gains were partially offset by lower DVD revenues, reflecting the company’s decision to exit that business. Staff cuts, reduced spending on programming and lower DVD and other expense were responsible for a reduction in costs and the resulting improvement in segment income. Print/Digital Third quarter 2009 segment income for the Print/Digital Group was $0.4 million, compared to a segment loss of $0.2 million in last year’s third quarter.Revenues declined to $22.9 million in the 2009 third quarter, down from $32.7 million last year, in part reflecting the combination of the July and August issues of the U.S. edition of Playboy magazine into one editorial package. With only two issues published in the 2009 third quarter, lower circulation and advertising were responsible for a $7.5 million decline in the domestic magazine’s revenues to $9.4 million compared to the same period last year.The revenue declines were more than offset by significant reductions in printing, paper and other operating expenses.The company said that it expects to report 38% fewer ad pages in the 2009 fourth quarter compared to last year’s fourth quarter. Third quarter 2009 international magazine revenues declined 21% to $1.5 million, in large measure reflecting the global recession’s effect on consumer and advertiser spending, resulting in lower royalty payments. Lower paysite sales drove the decrease in third quarter 2009 digital revenues to $9.6 million, down $1.3 million from the same period last year. Improved e-commerce results combined with lower magazine expense and other cost-reduction efforts initiated over the past year contributed to the Group’s improved year-over-year profitability in the quarter. Licensing The Licensing Group reported a 16% decline in third quarter 2009 segment income to $5.5 million from $6.7 million in the previous year.Third quarter 2009 revenues were $8.7 million, down from $10.4 million in the prior year.The effect of the global economic slowdown, particularly related to the sale of consumer products in Western Europe, and resulting decline in royalty payments was largely responsible for the decrease in revenues and income. Corporate and Other Corporate expense rose to $5.5 million in the 2009 third quarter compared to $4.6 million in the prior year period.Despite the effects of cost-reduction initiatives on the 2009 third quarter, the prior year’s third quarter results benefited from a favorable adjustment related to the company’s now-terminated deferred compensation plan as well as higher cost-recovery initiatives at the Playboy Mansion. PEI also recorded $0.5 million in restructuring charges in the 2009 third quarter, which was primarily related to the closing of its New York office earlier this year.This compares to a $2.2 million restructuring charge last year.The company also recorded in last year’s third quarter $4.1 million in provisions for reserves related to receivables and archival materials. Additional information regarding third quarter 2009 earnings will be available on the earnings release conference call, which is being held today, November 5, 2009, at 11:00 a.m. Eastern /10:00 a.m. Central.The call may be accessed by dialing: 800-894-5910(for domestic callers) or 785-424-1052(for international callers) and using the password: Playboy.In addition, the call will be webcast.To listen to the call, please visit http://www.peiinvestor.com and select the Investor Relations section. ### Playboy is one of the most recognized and popular consumer brands in the world. Playboy Enterprises, Inc. is a media and lifestyle company that markets the brand through a wide range of media properties and licensing initiatives. The company publishes Playboy magazine in the United States and abroad and creates content for distribution via television networks, websites, mobile platforms and radio.
